Citation Nr: 1544793	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for left arm pain and numbness.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for left knee condition.

5. Entitlement to service connection for thoracolumbar spine with degenerative disc disease (DDD) and degenerative joint disease (DJD).

6. Entitlement to service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 until November 1973.

These matters come before the Board of Veteran's Appeals (Board) from a March 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Huntington, West Virginia. The claims were subsequently transferred to the RO in Anchorage, Alaska.

The issues of entitlement to service connection for thoracolumbar spine with DDD and DJD and entitlement to service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record is against a finding that the Veteran's current COPD is causally related to, or was aggravated by, active service.

2. The most probative evidence reflects that the Veteran's current left arm pain and numbness is unrelated to service and is instead causally related to his non service connected cervical spine condition.

3. The most probative evidence of record is against a finding that the Veteran has sinusitis.

4. The most probative evidence of record is against a finding that the Veteran has a left knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2. The criteria for service connection for left arm pain and numbness have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

3. The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

4. The criteria for service connection for left knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in December 2009.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations were obtained in June 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations/opinions. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

COPD

The Veteran avers that he has COPD as a result of active service. An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has been diagnosed with COPD. (See June 2010 VA medical examination). Thus, an essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs reflect that while on active duty the Veteran complained and was treated for a cough and chest pain. (See May 1973 sick call treatment record). Based on the Veteran's in service treatment for a consistent cough and chest pain, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

While the Veteran was treated for a cough and chest pain in service, he was not diagnosed with chronic obstructive pulmonary disease. The Veteran was provided a VA examination in June 2010. The June 2010 examiner opined that the Veteran's current COPD is not at least likely as not related to the Veteran in service treatments but more likely than not related to the Veteran's history of chronic smoking.

The Board notes that the Veteran may sincerely believe that his COPD is causally related to active service. However; there is no clinical evidence that the Veteran's COPD is causally related to active service. The only clinical etiology opinion with regard to the Veteran's COPD is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the lungs and COPD for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left arm pain and numbness

The Veteran avers that he suffers from pain and numbness in his left arm due to his active service. A June 2010 VA medical examination notes the Veteran's complaints of left arm pain. The claims folder reflects that during service, the Veteran underwent an excision of a neurofibroma of the left bicep. (See January 1973 clinical record). Thus, the first two elements for service connection have been met. The Board finds, for the reasons noted below, that the third element has not been met.

In the June 2010 VA medical examination, the examiner opined that the Veteran's complaints of left arm pain is more likely than not related to the degenerative disc and degenerative joint disease of the cervical spine, particular the encroachments impinging on the neural foramina. The Board notes that the Veteran is not service connected for a cervical spine condition. Additionally, the STRs are negative of any complaints or treatment for a cervical spine or neck condition.

The Board notes that the Veteran may sincerely believe that his left arm pain and numbness are causally related to active service. However, there is no clinical evidence that the Veteran's left arm pain and numbness is causally related to active service. The only clinical etiology opinion with regard to the Veteran's left arm condition is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative etiology opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the claimed disability for purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sinusitis

The Veteran avers that he has sinusitis as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A June 2010 VA examination report revealed that the Veteran does not have a current diagnosis of sinusitis. 

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the nose and sinusitis for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has sinusitis for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left knee condition

The Veteran avers that he has left knee condition as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A June 2010 VA examination report revealed that the Veteran does not have a current diagnosis of a left knee condition. Rather, the examination reflects the Veteran has a normal left knee. 

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the knee for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a left knee condition for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.

Entitlement to service connection for left arm pain and numbness is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for left knee condition is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran has averred that he has a low back condition and left lower extremity radiculopathy due to his active military service. The Veteran was provided a VA examination in June 2010. The examination report reflects the Veteran with thoracolumbosacral spine strain with degenerative disc disease and degenerative joint disease with left lower extremity radiculopathy.

VA requested for the June 2010 examiner to provide a medical opinion as to as to whether it is at least as likely as not (50 percent or greater) that the Veteran's thoracolumbosacral spine strain with degenerative disc disease and degenerative joint disease with left lower extremity radiculopathy is related to, or aggravated by, his military service. The June 2010 examiner failed to provide a medical opinion explaining that such an opinion on the issues could not be resolved without mere speculation. The examiner stated  that the absence of medical treatment and complaints for nearly 30 years after service made him unable to provide an opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The June 2010 VA medical examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for thoracolumbosacral spine strain with degenerative disc disease and degenerative joint disease with left lower extremity radiculopathy. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's thoracolumbosacral spine strain with degenerative disc disease and degenerative joint disease with left lower extremity radiculopathy is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements; c.) the Veteran's private medical records and; d.) the June 2010 VA medical examination. The examiner should specifically comment on a September 2014 private medical record in which the treating physician stated that he had no doubt that the Veteran's spine disorder was related to his duties in service.  If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


